 



Exhibit 10.1
Form of Subscription Agreement
SUBSCRIPTION AGREEMENT
April 11, 2007
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Cell Genesys, Inc., a Delaware corporation (the “Company”),
and the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 10,810,811 units (the “Units”), each consisting of (i) one
(the “Share,” collectively, the “Shares”) of its common stock, par value $0.001
per share (the “Common Stock”), and (ii) one warrant (“Warrant,” collectively,
the “Warrants”) to purchase 0.20 shares of Common Stock (and the fractional
amount being the “Warrant Ratio”), subject to adjustment by the Company’s Board
of Directors, or a committee thereof, for a purchase price of $5.55 per Unit
(the “Purchase Price”). The Shares issuable upon exercise of the Warrants are
referred to herein as “Warrant Shares” and, together with the Units, the Shares
and the Warrants, are collectively referred to herein as the “Securities.”
3. The offering and sale of the Units (the “Offering”) is being made pursuant to
(1) an effective Registration Statement on Form S-3 (Registration
No. 333-102122) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and an effective Registration Statement on Form S-3 dated
April 11, 2007 filed by the Company with the SEC pursuant to Rule 462(b) of the
Act, (collectively, the “Registration Statement”), which contains the base
prospectus dated February 6, 2003 (the “Base Prospectus”), (2) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended), that have or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof, (3) a
preliminary prospectus supplement to the Base Prospectus dated April 10, 2007
(the “Preliminary Prospectus”), and (4) a final prospectus supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Units and terms of the
Offering that will be filed with the Commission and delivered to the Investor
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission) along with the Company’s counterpart to
this Agreement.
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached

Page 1



--------------------------------------------------------------------------------



 



hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows:

  Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Computershare Trust Company, N.A., the Company’s transfer agent (the
“Transfer Agent”) (attention: Debra L. Kelley, telephone: (781) 595-3788), to
the Investor at the Closing (as defined in Section 3.1 of Annex A hereto). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:     (I)   DIRECT THE BROKER-DEALER
AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED
TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER
AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT
BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR
THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA Routing No. 021000021
Account No. 304-889-172, Cell Gen/Credit Suisse Sec. Escrow Agreement
Attn: Audrey Mohan
Phone: (212) 623-6811
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
6. The executed Warrant shall be delivered in accordance with the terms set
forth in Annex I hereto.

Page 2



--------------------------------------------------------------------------------



 



7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
8. The Investor represents that it has received or can obtain on the SEC’s Edgar
filing system the Base Prospectus, which is part of the Company’s Registration
Statement, the Preliminary Prospectus, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement along
with the Company’s counterpart to this Agreement.
9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or a Placement Agent on behalf of the Company) sending
(orally, in writing, or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until this Agreement is accepted and countersigned by or on behalf of the
Company.
Number of Units:
Purchase Price Per Unit: $
Aggregate Purchase Price: $

Page 3



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

              Dated as of: April 11, 2007
 
       
 
             
 
  INVESTOR    
 
       
 
  By:    
 
       
 
  Print    
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address:    
 
       

Agreed and Accepted
this                                          day of
                                        , 2007:
CELL GENESYS, INC.
By:                                         
Title:

Page 4



--------------------------------------------------------------------------------



 



ANNEX I TO EXHIBIT A
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.
2. Agreement to Sell and Purchase the Units; Placement Agents.
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”
2.3 Investor acknowledges that the Company intends to pay Credit Suisse
Securities (USA) LLC, Needham & Company, LLC, Canaccord Adams Inc. and Cantor
Fitzgerald & Co. (collectively, the “Placement Agents”) a fee (the “Placement
Fee”) in respect of the sale of Units to the Investor.
2.4 The Company has entered into a Placement Agency Agreement, dated April 11,
2007 (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants, and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. A copy of the Placement Agreement is available upon
request.
3. Closings and Delivery of the Units and Funds.
3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer

Annex I - Page 1



--------------------------------------------------------------------------------



 



Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Schedule A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor a
Warrant to purchase a number of whole Warrant Shares determined by multiplying
the number of Shares set forth on the signature page by the Warrant Ratio and
rounding down to the nearest whole number and (c) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by or on behalf
of the Investor to the Company.
3.2 (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date those contained in the
Placement Agreement and the Subscription Agreement, and to the condition that
the Placement Agents shall not have: (i) terminated the Placement Agreement
pursuant to the terms thereof or (ii) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the Company
or the issuance of any minimum amount of Units by the Company.
3.3 Delivery of Funds by Electronic Book-Entry at The Depository Trust Company.
No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Units being purchased by
the Investor to the following account designated by the Company and the
Placement Agents pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”) dated as of April 11, 2007, by and among the Company, the
Placement Agents and JPMorgan Bank, N.A. (the “Escrow Agent”):

Annex I - Page 2



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
ABA Routing No. 021000021
Account No. 304-889-172, Cell Gen/Credit Suisse Sec. Escrow Agreement
Attn: Audrey Mohan
Phone: 212.623.6811
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
reasonable judgment of the Placement Agents, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agents shall have no rights in or to any of
the escrowed funds unless the Placement Agents and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee as contemplated by Section
2(e) of the Placement Agreement. The Company and the Investor agree to indemnify
and hold the Escrow Agent and the Placement Agents harmless from and against any
and all losses, costs, damages, expenses and claims (including, without
limitation, court costs and reasonable attorneys fees) (“Losses”) arising under
this Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent or the Placement Agents. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent or
the Placement Agents be liable for any special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent or the Placement Agents have been advised of the
likelihood of such loss or damage and regardless of the form of action.
3.4 Delivery of Shares by Electronic Book-Entry at The Depository Trust Company.
No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a Deposit/Withdrawal at Custodian (“DWAC”) instructing Computershare Trust
Company, N.A., the Company’s transfer agent, to credit such account or accounts
with the Shares by means of an electronic book-entry delivery. Such DWAC shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agents. Simultaneously with the
delivery to the Company by the Escrow Agent of the funds held in escrow pursuant
to Section 3.3 above, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

Annex I - Page 3



--------------------------------------------------------------------------------



 



4. Representations, Warranties and Covenants of the Investor.
4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) the Investor has answered all questions on the Signature Page and
the Investor Questionnaire for use in preparation of the Prospectus Supplement
and the answers thereto are true and correct as of the date hereof and will be
true and correct as of the Closing Date and (c) the Investor, in connection with
its decision to purchase the number of Units set forth on the Signature Page, is
relying only upon the Disclosure Package and the representations and warranties
of the Company contained herein and the Placement Agency Agreement.
4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agents that would permit an offering of the Units, or possession
or distribution of offering materials in connection with the issue of the Units
in any jurisdiction outside the United States where action for that purpose is
required. Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agents are not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the
Disclosure Package.
4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.

Annex I - Page 4



--------------------------------------------------------------------------------



 



4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.
4.5 Each Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which any Placement Agent first contacted such Investor
about the Offering and (ii) the date of this Agreement, it has not engaged in
any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). Each Investor
covenants that it will not engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. Each Investor agrees that
it will not use any of the Units acquired pursuant to this Agreement to cover
any short position in the Common Stock if doing so would be in violation of
applicable securities laws. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to representations, warranties and agreements of the
Investor in Section 4 hereof.
6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by

Annex I - Page 5



--------------------------------------------------------------------------------



 



facsimile, upon electric confirmation of receipt and will be delivered and
addressed as follows:
(a) if to the Company, to:
Cell Genesys, Inc.
500 Forbes Boulevard
South San Francisco, California 94080
Facsimile: (650) 266-3000
Attention: Chief Financial Officer
with copies to:
Wilson Sonsini Goodrich & Rosati Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Herbert P. Fockler, Esq.
Facsimile: (650) 493-6811
(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other

Annex I - Page 6



--------------------------------------------------------------------------------



 



parties. The Company and the Investor acknowledge and agree that the Company
shall deliver its counterpart to the Investor along with the Base Prospectus and
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the material terms of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof.
14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

Annex I - Page 7



--------------------------------------------------------------------------------



 



SCHEDULE A TO ANNEX I
CELL GENESYS, INC.
INVESTOR QUESTIONNAIRE

              Pursuant to Section 3 of Annex I to the Agreement, please provide
us with the following information:
 
       
 
        1.   The exact name that your Shares and Warrants are to be registered
in. You may use a nominee name if appropriate:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        2.   The relationship between the Investor and the registered holder
listed in response to item 1 above:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        3.   The mailing address of the registered holder listed in response to
item 1 above:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        4.   The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:
 
       
 
       
 
       

Schedule A to Annex I-Page 1



--------------------------------------------------------------------------------



 



          5.   Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained); please include the name
and telephone number of the contract person at the broker-dealer:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        6.   DTC Participant Number:
 
       
 
       
 
       
 
       
 
        7.   Name of Account at DTC Participant being credited with the Shares:
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        8.   Account Number at DTC Participant being credited with the Shares:
 
       
 
       
 
       

Schedule A to Annex I-Page 2